McCay, Judge,
concurring.
1. Article v., section 3, paragraph 1, of the constitution of 1868, is as follows : “There shall be a judge of the superior courts for each judicial circuit. He may act in other circuits, when authorized by law. At the first appointment of such judges under this constitution, one-half of the number (as near as may be) shall be appointed for four years, and the other half for eight years; but all subsequent appointments, except to fill unexpired terms, shall be for the term of eight years.” Under this section, it is contemplated and provided that the judges of the superior courts for each judicial circuit, whether of circuits then existing or thereafter to be created, shall, upon their first appointment, be appointed for four or eight years, so that, as nearly as may be, one-half of such judges shall be appointed for four and one-half for eight years.
2. Under' the status of the circuits, as they .existed at the date of the appointment of Judge Strozer by Governor Bullock, to be judge of the Albany circuit for four years, on the 19th day of October, 1870, it was competent for Governor Bullock to appoint a judge of that circuit to hold for four years, and he having so appointed him, and after confirmation by the senate, so commissioned him, his power of appointment was exhausted, and it was not competent for him to after-wards withdraw that appointment and appoint him for eight years.
3. Under these rules, the office of judge of the superior courts of the Albany circuit was vacant at the date of the appointment of Judge Wright, on the 19th day of February, 1875, and his appointment by Governor Smith was valid and constitutional.